Citation Nr: 0404804	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
(low back disorder).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for right shoulder reconstruction (dominant 
extremity) (right shoulder disorder).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the left distal radius 
(left wrist disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his Spouse
ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran has 20-years of active duty from February 1976 to 
February 1979, and from August 1980 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
RO.  The RO, in pertinent part, granted claims of service 
connection for low back, left wrist and right shoulder 
disorders, establishing 10 percent ratings for each of these 
disorders effective June 16, 2000.  

In May 2003 the RO granted 20 percent ratings each for 
service-connected low back and right shoulder disorders 
effective June 19, 2000, and the appeal continued.  

In September 2003, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO (Travel Board hearing).  A transcript of their 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In March 2003 the RO provided the appellant with a 
development letter only marginally consistent with the notice 
requirements of the VCAA on the issues on appeal, as 
clarified by Quartuccio, supra.  

The CAVC has long held that VA's duty to assist veterans in 
developing facts pertinent to claims includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when VA is placed on notice that such records 
exist.  Ivey v. Derwinski, 2 Vet.App. 320 (1992).  In his 
substantive appeal (VA Form 9) dated in May 2002, the veteran 
indicated that he has received treatment for his service-
connected right should disability from, "Austin Audiology 
Clinic," and that x-ray studies from this facility revealed 
that a staple remained in his right shoulder.  

Additionally, he made reference to a physical examination 
taken in conjunction with an application for employment at 
the, "main post office in WACO."  The RO has not requested 
clarification from the veteran, and copies of these records 
have never been requested for use in the adjudication of the 
right shoulder claim.  
Additionally, VA X-rays of October 2000 show the surgical 
staple in the right shoulder area.  

However, the March 2003 VA examiner did not comment on the 
significance, if any, of this finding.  The veteran appears 
to suggest that the staple is painful and should be removed.  
No medical evidence on file answers this question.  Such 
development is indicated.  

The Board also notes that necessary development and 
readjudication of the left wrist disability is needed in this 
case.  In December 2000 the RO granted service connection for 
residuals of a left distal radius fracture, based upon an in-
service left wrist injury.  

Current VA examinations, including x-ray studies of October 
2000, show not only a left distal radius fracture, but also a 
small chip fracture of the left distal ulna with nonunion, as 
do service medical x-ray studies, dated in April and May 
1989.  The December 2000 and subsequent RO rating decisions 
and actions merely note that current VA examinations revealed 
a small chip fracture of the distal ulna with nonunion 
without comment as to the service medical findings.  

The issue of entitlement to service connection for a left 
distal ulna fracture is inextricably intertwined with the 
issue of entitlement to an initial increased evaluation of 
the veteran's service-connected left distal radius fracture, 
since a determination on one issue could have a significant 
impact on the outcome of the other.  Such issues are 
considered inextricably intertwined and the VA is required to 
decide those issues together.  See Harris v. Derwinski, 
1 Vet.App. 180 (1991).  

Accordingly, the veteran should be afforded a more complete 
VA examination, to include a review of the April and May 1989 
x-ray studies, and for readjudication of the left wrist 
claim.

Also, the Board notes that the RO has not had the opportunity 
to notify the veteran of nor apply the September 2003 revised 
criteria for rating intervertebral disc syndrome which may be 
applied to the veteran's service-connected low back 
disability.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  





3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back, right 
shoulder, and left wrist disabilities 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  In this regard, an 
attempt should be made to clarify the 
name and address of the "Austin 
Audiology Clinic," the "Main Post 
Office in Waco" regarding a recent 
physical examination, and any private 
physician who treated the veteran 
regarding a retained surgical staple in 
the right shoulder.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his low 
back, right shoulder, and left wrist 
disabilities.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), the previous 
and amended criteria for rating 
intervertebral disc syndrome, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Do the service-connected low back, 
right shoulder, and left wrist 
disabilities involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Do the service-connected low back, 
right shoulder, and left wrist 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back, right shoulder, and left wrist 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected low back, right shoulder, and 
left wrist disabilities, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back, right shoulder, and 
left wrist disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back, right shoulder, and left wrist 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected low back, right shoulder, and 
left wrist disabilities.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

(e) As to the left wrist, the examiner 
should review the pertinent medical 
records, including in-service x-ray 
reports of April through May 1989, and 
determine whether the veteran's left 
wrist injury included not only a left 
distal radius fracture, but a small chip 
fracture of the left distal ulna with 
nonunion.  

Symptoms of service-connected left wrist 
injury residuals should be specifically 
identified, separate and apart from non-
service-connected left wrist disorders 
and intercurrent injury, if any.  Left 
hand grip strength testing should also be 
performed.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to initial increased 
evaluations for his low back, right 
shoulder, and left wrist disabilities.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59, and the revised criteria for rating 
intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  The VBA AMC should adjudicate 
the intertwined issue of entitlement to 
service connection for residuals of a 
chip fracture of the left distal ulna 
with nonunion as shown on service medical 
x-rays in April and May 1989.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluations, and may result in 
their denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).










































